Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 1 of 29

                 2020-54213 / Court: 295




                             EXHIBIT C
Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 2 of 29




                             EXHIBIT C
Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 3 of 29




                             EXHIBIT C
Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 4 of 29




                             EXHIBIT C
      Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 5 of 29 10/12/2020 10:04 AM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 47088705
                                                                                                              By: DAVIA FORD
                                                                                                  Filed: 10/12/2020 10:04 AM

                                        CAUSE NO. 2020-54213

JOSE DUFFOO                                          §           IN THE DISTRICT COURT OF
                                                     §
VS.                                                  §           HARRIS COUNTY, TEXAS
                                                     §
SPLIETHOFF HOUSTON TX INC.                           §            295TH JUDICIAL DISTRICT




                                                                                    k
                                                                                 ler
                  DEFENDANT SPLIETHOFF HOUSTON TX INC.’S
              ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION




                                                                              tC
TO THE HONORABLE JUDGE OF THIS COURT:




                                                                          ric
                                                                       ist
        COMES NOW Spliethoff Houston TX Inc. and files its Original Answer to Plaintiff’s




                                                                    sD
Original Petition to respectfully show the following:




                                                               es
                                        A. GENERAL DENIAL


                                                             rg
        1.                                               Bu
                   Spliethoff Houston TX Inc. (“Defendant”) generally denies the allegations in
                                                      n
Plaintiff’s Original Petition pursuant to Rule 92 of the Texas Rules of Civil Procedure, and
                                                   ily
                                                ar


Defendant demands that Plaintiff be required to prove the charges and allegations against it by a
                                             M




preponderance of the evidence as required by the Constitution and laws of the State of Texas, as
                                          of
                                       e




well as substantive and procedural laws of the United States, or otherwise, as may be appropriate.
                                   ffic




                                       B. VERIFIED DENIALS
                              y O




        2.         Spliethoff Houston TX Inc. is not liable in the capacities sued and is neither a
                           op




necessary nor proper party to this litigation. More particularly:
                        C
                  ial




        a.         Spliethoff Houston TX Inc. is not the U.S. office for the owner, operator, or
               fic




                   manager of the Happy Buccaneer at the time of the alleged incident.
             of




        b.         Spliethoff Houston TX Inc. did not own, operate, manage, maintain, crew or
        Un




                   otherwise have any responsibility for conditions onboard the Happy
                   Buccaneer at the time of the alleged incident.

        c.         Spliethoff Houston TX Inc. did not employ Plaintiff or any other member of
                   the crew of the Happy Buccaneer at the time of the alleged incident.




23,681♦0PMLFO111

                                              EXHIBIT C
     Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 6 of 29




        d.         Spliethoff Houston TX Inc. did not employ any individual onboard the
                   Happy Buccaneer at the time of the alleged incident.

        e.         Spliethoff Houston TX Inc. had no responsibility for any condition or
                   equipment onboard the Happy Buccaneer at the time of the alleged incident.

        f.         Spliethoff Houston TX Inc. had no responsibility to train or supervise the
                   crew of the Happy Buccaneer at the time of the alleged incident.




                                                                                   k
                                                                                ler
Defendant will supplement with a declaration verifying the particulars of the foregoing.




                                                                             tC
                                                                         ric
                                        C. OTHER DEFENSES




                                                                      ist
        3.         For further answer, if such is necessary and without waiving the foregoing, the




                                                                   sD
incident did not occur as alleged.




                                                                es
        4.         For further answer, if such is necessary and without waiving the foregoing, Plaintiff


                                                             rg
                                                         Bu
was not injured as alleged and has not suffered the damages and/or disabilities claimed herein.
                                                         n
        5.         For further answer, if such is necessary and without waiving the foregoing,
                                                   ily
                                                ar


Defendant is not liable as alleged.
                                             M




        6.         For further answer, if such is necessary and without waiving the foregoing,
                                          of
                                        e




Plaintiff’s alleged injuries and damages, if any, were in no way caused or contributed to by any
                                   ffic




fault, neglect, or want of due care on the part of Defendant.
                              y O




        7.         For further answer, if such is necessary and without waiving the foregoing,
                           op




Plaintiff’s alleged injuries and damages, if any, were proximately caused by Plaintiff’s own
                        C
                  ial




contributory negligence/comparative fault for which Defendant is not responsible.
               fic




        8.         For further answer, if such is necessary and without waiving the foregoing,
             of
        Un




Plaintiff’s alleged injuries and damages, if any, are the result in whole or in part of preexisting

and/or subsequently occurring illnesses, injuries and/or bodily conditions unrelated to the alleged

incident herein and for which Defendant has no legal liability.




23,681♦0PMLFO111                                     2

                                              EXHIBIT C
     Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 7 of 29




        9.         For further answer, if such is necessary and without waiving the foregoing,

Plaintiff’s alleged injuries and damages, if any, were proximately caused, in whole or in part, by the

negligence and/or breach of duty of third parties and/or by instrumentalities for which Defendant is

not legally responsible.




                                                                                   k
                                                                                ler
        10.        For further answer, if such is necessary and without waiving the foregoing, Plaintiff




                                                                             tC
has not been injured and/or sustained damages to the extent alleged, and Plaintiff’s ability to return




                                                                         ric
to gainful employment has not been significantly diminished, if at all, by the alleged injury made the




                                                                      ist
                                                                   sD
basis of suit herein.




                                                                es
        11.        For further answer, if such is necessary and without waiving the foregoing, Plaintiff



                                                             rg
has failed to mitigate his damages, if any.
                                                          Bu
        12.        For further answer, if such is necessary and without waiving the foregoing,
                                                         n
                                                   ily

Plaintiff’s recovery of medical and or healthcare expenses is limited to the amount actually paid or
                                                ar
                                              M




incurred by or on behalf of Plaintiff.
                                          of




        13.        For further answer, if such be necessary and without waiving the foregoing, any
                                         e
                                   ffic




obligation to pay maintenance and cure as a result of the incident made the basis of this lawsuit has
                                O




been and/or is being satisfied by Plaintiff’s employer.
                              y
                           op




        14.        For further answer, if such is necessary and without waiving the foregoing, if
                        C




Defendant is found liable to Plaintiff in any amount, Defendant is entitled to a credit or set-off for
                  ial
               fic




any and all sums Plaintiff has received in the way of any and all settlements. In the alternative,
              of




Defendant asserts its right to a proportionate reduction of any damages found against it, based on
        Un




the negligence attributable to any settling tortfeasor and/or any responsible third party and/or

Plaintiff.




23,681♦0PMLFO111                                     3

                                              EXHIBIT C
     Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 8 of 29




        15.        For further answer, if such is necessary and without waiving the foregoing,

Plaintiff’s claims are exclusively governed by the Longshore and Harbor Workers’ Compensation

Act (LHWCA), 33 U.S.C. § 905(b), as construed by the U.S. Supreme Court in Scindia Steam

Navigation Co. Ltd. vs. De Los Santos, 451 U.S. 156 (1981), and progeny.




                                                                               k
                                                                            ler
                                  D. EXEMPLARY DAMAGES




                                                                         tC
        16.        Without waiving any other defenses and for further answer, Defendant answers




                                                                     ric
any allegations of malice and exemplary or punitive damages as follows:




                                                                  ist
                                                               sD
                   a.    Defendant invokes and relies upon the limitations placed upon an award of




                                                            es
exemplary damages as set forth in Texas Civil Practice & Remedies Code § 41.008. In the



                                                         rg
unlikely event that a verdict should be rendered which would otherwise result in a judgment in
                                                     Bu
excess of that allowed by Texas Civil Practice & Remedies Code § 41.008, this Honorable Court
                                                     n
                                                ily

should reduce and reform the judgment such that the caps and limitations set forth in Texas Civil
                                             ar
                                          M




Practice & Remedies Code § 41.008 are not exceeded.
                                        of




                   b.    In addition to the limitations and caps set forth above, Defendant relies
                                     e
                                  ffic




upon the entirety of Texas Civil Practice & Remedies Code § 41, including, but not limited to
                               O




statutory provisions set forth providing for the proper clear and convincing burden of proof as to
                             y
                          op




alleged punitive damages and/or for the appropriate definition of gross negligence to be
                        C




submitted to the trier of fact.
                  ial
               fic




                   c.    Plaintiff’s claim for malice and exemplary or punitive damages is
              of




arbitrary, unreasonable, excessive, and in violation of Defendant’s rights to due process of law
        Un




and equal protection under the Fifth and Fourteenth Amendments to the United States

Constitution and under Article 1, Sections 13, 15, and 19 of the Texas Constitution.




23,681♦0PMLFO111                                 4

                                            EXHIBIT C
     Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 9 of 29




                   d.   Plaintiff’s claim for malice and punitive or exemplary damages should be

proved beyond a reasonable doubt.

                   e.   Exemplary or punitive damages cannot be awarded against Defendant,

because, in part, Defendant will be placed twice in jeopardy for the same alleged conduct in




                                                                                k
                                                                             ler
violation of the United States and Texas Constitutions.




                                                                          tC
                   f.   Plaintiff’s claim for malice and exemplary or punitive damages violates




                                                                      ric
the separation of powers doctrine, since the Court and/or jury would usurp the exclusive power




                                                                   ist
                                                                sD
of the Legislature to define crimes and establish punishment.




                                                           es
                   g.   Plaintiff’s claim for malice and punitive or exemplary damages against



                                                          rg
Defendant should be determined only by Defendant’s actual subjective conscious indifference,
                                                    Bu
the existence of which is denied, and not by any objective conscious indifference.
                                                    n
                                               ily

                   h.   Plaintiff’s claim for malice and exemplary or punitive damages must be
                                            ar
                                         M




assessed by the unanimous verdict of all twelve jurors.
                                       of




                   i.   Plaintiff’s claim for malice and exemplary or punitive damages should not
                                    e
                                ffic




be assessed, in part, because defendants who are subject to exemplary or punitive damages do
                             O




not have the right to refuse to testify against themselves, but in fact must take the stand and/or
                           y
                        op




give deposition testimony or otherwise subject themselves to the consequences of a default
                        C




judgment.
                  ial
               fic




                   j.   Plaintiff’s claim for malice and exemplary or punitive damages is not
            of




based upon a clearly defined statutory enactment setting forth a specific mens rea and scope and
        Un




limit of such awards and, therefore, the standard is unduly vague and does not meet the

requirements of due process.




23,681♦0PMLFO111                                5

                                           EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 10 of 29




                   k.     Defendant is subjected to all the hazards and risks of what amounts to a

fine with respect to Plaintiff’s claim for malice and exemplary or punitive damages, but

Defendant receives none of the basic rights afforded to a criminal defendant when being

subjected to possible criminal penalties.




                                                                               k
                                                                            ler
                   l.     There can be no award for punitive or exemplary damages, because, at a




                                                                         tC
minimum, Defendant exercised some care, and in fact was not even negligent.




                                                                     ric
                   m.     Allowing the recovery of exemplary or punitive damages, if any, within a




                                                                  ist
                                                               sD
cap provided under the Texas Civil Practice and Remedies Code is arbitrary, unreasonable, and




                                                            es
excessive, and in violation of the United States and Texas Constitutions.



                                                          rg
                   n.     In Exxon Shipping Company v. Baker, a maritime pollution case, the
                                                      Bu
United States Supreme Court held that an award of exemplary and/or punitive damages must be
                                                      n
                                                 ily

capped and/or limited to a 1:1 or less ratio to compensatory damages. While denying that
                                              ar
                                            M




punitive damages are available to Plaintiff in this matter, any award of exemplary and/or punitive
                                         of




damages that is not capped and/or limited to a 1:1 or less ratio to compensatory damages violates
                                      e
                                  ffic




Defendant’s due process rights guaranteed by the Fourteenth Amendment to the United States
                               O




Constitution.
                             y
                          op




                                      E. DISCOVERY LEVEL
                        C




        17.        Defendant agrees that discovery should be conducted under Level 3 of Rule 190.3
                   ial
                fic




of the Texas Rules of Civil Procedure and that the Court should enter a discovery plan tailored to
              of




the circumstances of this case.
        Un




                                            F. PRAYER

        WHEREFORE, PREMISES CONSIDERED, Spliethoff Houston TX Inc. prays that all of

Plaintiff’s claims against it be dismissed, or in the alternative that upon final hearing, judgment




23,681♦0PMLFO111                                  6

                                             EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 11 of 29




be entered that Plaintiff take nothing by this suit against Spliethoff Houston TX Inc., and that

Spliethoff Houston TX Inc. be awarded its costs incurred in the defense of this action, and all

other and further relief to which Spliethoff Houston TX Inc. may be entitled.


                                           Respectfully submitted,




                                                                              k
                                                                           ler
                                           EASTHAM, WATSON, DALE & FORNEY, L.L.P.




                                                                        tC
                                                                    ric
                                           /s/ Robert L. Klawetter




                                                                 ist
                                           Robert L. Klawetter




                                                              sD
                                           State Bar No. 11554700
                                           klawetter@easthamlaw.com




                                                          es
                                           Christina K. Schovajsa
                                           State Bar No. 24002910


                                                        rg
                                           schovajsa@easthamlaw.com
                                                    Bu
                                           The Niels Esperson Building
                                           808 Travis Street, Suite 1300
                                                    n
                                           Houston, Texas 77002
                                              ily

                                           Telephone: (713) 225-0905
                                            ar


                                           Facsimile: (713) 225-2907
                                         M




                                           Attorneys for Defendant,
                                         of




                                           Spliethoff Houston TX Inc.
                                    e
                                ffic
                            O




                                CERTIFICATE OF SERVICE
                          y
                       op




        I, the undersigned, certify that I am a member of the firm of Eastham, Watson, Dale &
Forney, L.L.P., attorneys in charge for the Defendant herein, and that I forwarded a true and
                    C




correct copy of the foregoing to all counsel of record on this the 12th day of October, 2020.
                  ial




       Via Electronic Filing System
               fic




       Marcus R. Spagnoletti
            of




       Eric J. Rhine
        Un




       Spagnoletti Law Firm
       401 Louisiana Street, 8th Floor
       Houston, Texas 77002


                                             /s/ Robert L. Klawetter
                                             Robert L. Klawetter



23,681♦0PMLFO111                                7

                                          EXHIBIT C
     Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 12 of 2910/13/2020 11:03 AM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 47133700
                                                                                                            By: DAVIA FORD
                                                                                                Filed: 10/13/2020 11:03 AM

                                     CAUSE NO. 2020-54213

JOSE DUFFOO                                      §                     IN THE DISTRICT COURT
                                                 §
V.                                               §                    HARRIS COUNTY, TEXAS
                                                 §
SPLIETHOFF HOUSTON TX INC.                       §                     295TH JUDICIAL DISTRICT




                                                                                k
                                                                             ler
     PLAINTIFF’S FIRST AMENDED PETITION AND REQUEST FOR DISCLOSURE




                                                                          tC
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                      ric
       COMES NOW Plaintiff Jose Duffoo (“Plaintiff”), complaining of Defendants Spliethoff




                                                                   ist
                                                                sD
Houston TX Inc., BigLift Shipping B.V., Spliethoff’s Bevrachtingskantoor B.V., and Happy




                                                             es
Buccaneer Rederij (collectively “Defendants”), and, for cause of action would show unto this



                                                          rg
Honorable Court, as follows:
                                                      Bu
                                                     n
                               I. DISCOVERY CONTROL PLAN
                                                ily


       1.1     Plaintiff intends to conduct discovery under Level 3, pursuant to the Texas Rule
                                             ar
                                         M




of Civil Procedure 190.4.
                                       of
                                    e




       1.2     Plaintiff affirmatively pleads that this suit does not fall under the expedited-
                                ffic




actions process of Texas Rule of Civil Procedure because Plaintiff is seeking monetary relief in
                            O




excess of $100.000.
                          y
                       op




                                   II. CLAIM FOR RELIEF
                      C
                 ial




       2.1     Pursuant to Tex. R. Civ. P. 47(c)(5), Plaintiff alleges he is seeking monetary relief
              fic




over $1,000,000.
             of
       Un




                                          III. PARTIES

       3.1     Plaintiff, Jose Duffoo, is a resident and citizen of Texas.




                                           EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 13 of 29




       3.2     Defendant Spliethoff Houston TX Inc., is a Texas corporation with its principal

place of business in Houston, Texas, which does business in this County and the State of Texas

for the purpose of accumulating monetary profit. This Defendant has already appeared herein.

       3.3     Defendant BigLift Shipping B.V., is a foreign corporation with its principal place




                                                                                k
                                                                             ler
of business in the Netherlands, doing business in this County and the State of Texas for the




                                                                          tC
purpose of accumulating monetary profit. BigLift Shipping B.V. is a global heavy lift company,




                                                                      ric
that specializes in worldwide ocean transportation of ro-ro, heavy lift and project cargoes dating




                                                                   ist
                                                                sD
back to 1973. This Defendant is the operator of the Happy Buccaneer (“Vessel”), the vessel on




                                                            es
which Duffoo worked at the time of his injuries. Although BigLift Shipping B.V. has a long-



                                                         rg
standing history with the State of Texas, including opening an office in Houston, Texas, it has
                                                     Bu
                                                     n
not registered to do business in the State of Texas. As a foreign entity doing business in the State
                                                ily


of Texas that does not maintain a principal office in the state, pursuant to Tex.R.Civ.P. 108a, and
                                             ar
                                          M




in accordance with the Hague Convention on the Service Abroad of Judicial and Extrajudicial
                                       of
                                    e




Documents in Civil or Commercial Matters (the "Hague Convention"), Plaintiff hereby forwards
                                ffic




duplicate originals of process (Citation and First Amended Petition), to the Central Authority for
                             O




the Netherlands, to wit:
                           y
                        op




               De Officier van Justitie
                    C




               Postbus 20302
                 ial




               2500 EH THE HAGUE
              fic




               Netherlands
             of




for forwarding service on Defendant BigLift Shipping B.V., at its registered office Radarweg 36,
       Un




1042 AA Amsterdam.




                                                 2




                                           EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 14 of 29




       3.4     Defendant Spliethoff’s Bevrachtingskantoor B.V., is a foreign corporation with its

principal place of business in the Netherlands, doing business in this County and the State of

Texas for the purpose of accumulating monetary profit. This Defendant is the group owner and

technical manager of the Happy Buccaneer (“Vessel”), the vessel on which Duffoo worked at the




                                                                               k
                                                                            ler
time of his injuries. Although Spliethoff’s Bevrachtingskantoor B.V. has a long-standing history




                                                                         tC
with the State of Texas, including opening an office in Houston, Texas, it has not registered to do




                                                                     ric
business in the State of Texas. As a foreign entity doing business in the State of Texas that does




                                                                  ist
                                                               sD
not maintain a principal office in the state, pursuant to Tex.R.Civ.P. 108a, and in accordance




                                                            es
with the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents in



                                                         rg
Civil or Commercial Matters (the "Hague Convention"), Plaintiff hereby forwards duplicate
                                                     Bu
                                                     n
originals of process (Citation and First Amended Petition), to the Central Authority for the
                                               ily


Netherlands, to wit:
                                             ar
                                          M




               De Officier van Justitie
                                      of




               Postbus 20302
                                    e




               2500 EH THE HAGUE
               Netherlands
                                ffic
                            O




for forwarding service on Defendant Spliethoff’s Bevrachtingskantoor B.V., at its registered
                          y
                       op




office Radarweg 36, 1042 AA Amsterdam.
                       C




       3.5     Defendant Happy Buccaneer Rederij, is a foreign corporation with its principal
                 ial
              fic




place of business in the Netherlands, doing business in this County and the State of Texas for the
             of




purpose of accumulating monetary profit. This Defendant is the owner of the Happy Buccaneer
       Un




(“Vessel”), the vessel on which Duffoo was working at the time of his injuries. Although Happy

Buccaneer Rederij has a long-standing history with the State of Texas, it has not registered to do



                                                 3




                                           EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 15 of 29




business in the State of Texas. As a foreign entity doing business in the State of Texas that does

not maintain a principal office in the state, pursuant to Tex.R.Civ.P. 108a, and in accordance

with the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents in

Civil or Commercial Matters (the "Hague Convention"), Plaintiff hereby forwards duplicate




                                                                                 k
                                                                              ler
originals of process (Citation and First Amended Petition), to the Central Authority for the




                                                                           tC
Netherlands, to wit:




                                                                       ric
               De Officier van Justitie




                                                                    ist
               Postbus 20302




                                                                 sD
               2500 EH THE HAGUE
               Netherlands




                                                             es
                                                          rg
for forwarding service on Defendant Happy Buccaneer Rederij , at its registered office Radarweg

36, 1042 AA Amsterdam.
                                                      Bu
                                                      n
                                                ily

       3.6     Plaintiff specifically invokes the right to institute this suit against whatever
                                             ar



entities were conducting business using an assumed or common name, if any, with regard to the
                                          M
                                       of




events described in this Petition. Plaintiff specifically invokes the right under Rule 28, Texas
                                     e




Rules of Civil Procedure, to have the true name of such parties substituted at a later time, if
                                ffic
                             O




necessary.
                           y
                        op




                                       IV. JURISDICTION
                       C




       4.1     Plaintiff’s claims against Defendants are maintained under the general maritime
                 ial
              fic




law and/or 33 U.S.C. § 905(b). This Court also has jurisdiction over this case because
             of




Defendants systematically conducts business in the State of Texas. The damages sought herein
       Un




are in excess of the minimal jurisdictional limits of this Court.

       4.2     It is well-established that 905(b) cases are not removable to federal court.



                                                  4




                                            EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 16 of 29




                                               V. VENUE

       5.1     Venue is proper in Harris County, Texas under Tex. Civ. Prac. & Rem. Code §

15.002(a)(3), since Harris County is the county of one defendant’s principal office in the state.

                     VI. FACTS AND NEGLIGENCE OF DEFENDANT




                                                                                k
                                                                             ler
       6.1     At all material times hereto, Defendants owned, operated, maintained and/or




                                                                          tC
crewed the Happy Buccaneer (“Vessel”), the vessel on which Plaintiff was working at the time




                                                                      ric
of the incident made the basis of this suit.




                                                                   ist
                                                                sD
       6.2     On or about November 16, 2019, while performing his duties on the Vessel while




                                                             es
it was in a Texas port, Plaintiff sustained severe injuries while pulling on a defective chain on the



                                                           rg
vessel. Part of the chain broke and struck Plaintiff violently, causing injuries to his arm, back,
                                                       Bu
                                                       n
and waist. The injuries suffered by Plaintiff were caused by the negligence and/or gross
                                                  ily


negligence of Defendants, in the following particulars, among others:
                                                ar
                                          M




               (a)     failing to properly supervise the crew on the vessel;
                                        of
                                     e




               (b)     failing to maintain the vessel and her appurtenances and/or equipment in a
                       safe and reasonable state of repair;
                                 ffic
                             O




               (c)     failing to take reasonable precautions for Plaintiff’s safety;
                           y
                        op




               (d)     failing to provide Plaintiff with a reasonably safe place to work, including
                       failing to provide proper equipment and sufficient crew;
                     C
                 ial




               (e)     failing to properly train the crew on the vessel;
              fic




               (f)     violating applicable Coast Guard, OSHA, and/or other regulations;
             of
       Un




               (g)     failing to implement sufficient policies and procedures to ensure the safety
                       of workers on the vessel;

               (h)     failing to inspect the equipment and/or appurtenances of the vessel to
                       ensure they were not dangerous; and,

               (i)     other acts of negligence and/or omissions to be shown at trial herein.

                                                   5


                                               EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 17 of 29




                                        VII. DAMAGES

       7.1     Defendants’ negligence and gross negligence proximately caused injury to

Plaintiff, which resulted in the following damages:

               a.     physical pain and suffering and mental anguish suffered in the past, from




                                                                                k
                      the date of the incident through the date of trial;




                                                                             ler
               b.     physical pain and suffering and mental anguish that in all reasonable




                                                                          tC
                      probability Plaintiff will suffer in the future;




                                                                      ric
               c.     lost earnings from the date of the incident through the date of trial;




                                                                   ist
                                                                sD
               d.     loss of wage earning capacity that in all reasonable probability Plaintiff
                      will sustain in the future;




                                                             es
                                                          rg
               e.     physical impairment suffered from the date of the incident through the date
                      of trial;
                                                      Bu
                                                     n
               f.     physical impairment that in all reasonable probability Plaintiff will suffer
                                                ily

                      in the future;
                                             ar



               g.     medical expenses incurred from the date of the incident through the date of
                                         M




                      trial;
                                      of
                                    e




               h.     medical expenses that in all reasonable medical probability Plaintiff will
                      incur in the future; and
                               ffic
                            O




               i.     disfigurement that Plaintiff is likely to suffer in the future.
                          y
                       op




                            VIII. REQUEST FOR DISCLOSURE
                    C




       8.1     Plaintiff requests that each defendant disclose, the information or material
                 ial
              fic




described in Rule 194.2, Tex.R.Civ.P., within the time limits allowed by law.
             of




       WHEREFORE, Plaintiff prays the Court issue citation for Defendants to appear and
       Un




answer herein, and that Plaintiff be awarded a judgment against Defendants for the following:

       a.      Actual damages;
       b.      Exemplary damages;
       c.      Prejudgment and post-judgment interest;
       d.      Court costs;

                                                 6


                                           EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 18 of 29




       e.      Punitive damages and attorney’s fees; and
       f.      All other relief to which Plaintiff is entitled.

                                               Respectfully submitted,

                                               By: /s/ Eric J. Rhine
                                                       Marcus R. Spagnoletti




                                                                                  k
                                                       TX SBN 24076708




                                                                               ler
                                                       mspagnoletti@spaglaw.com
                                                       Eric J. Rhine




                                                                            tC
                                                       TX SBN 24060485




                                                                        ric
                                                       erhine@spaglaw.com
                                                       SPAGNOLETTI LAW FIRM




                                                                     ist
                                                       401 Louisiana Street, 8th Floor




                                                                  sD
                                                       Houston, Texas 77002
                                                       Telephone:    713.653.5600




                                                              es
                                                       Facsimile:    713.653.5656



                                                           rg
                                               ATTORNEYS FOR PLAINTIFF
                                                       Bu
                                                       n
                                                 ily

                                 CERTIFICATE OF SERVICE
                                              ar



       I HEREBY CERTIFY that a true and correct copy of the foregoing was served upon all
                                          M




counsel of record via E-Service at the time of filing herein, on this 13th day of October, 2020.
                                        of
                                     e




                                                       /s/ Eric J. Rhine
                                                       Eric J. Rhine
                                ffic
                           y O
                        op
                    C
                 ial
              fic
            of
       Un




                                                   7


                                            EXHIBIT C
      Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 19 of 29                            10/27/2020 3:06 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 47569365
                                                                                                            By: DAVIA FORD
                                                                                                 Filed: 10/27/2020 3:06 PM

                                     CAUSE NO. 2020-54213

JOSE DUFFOO                                        §           IN THE DISTRICT COURT OF
                                                   §
VS.                                                §           HARRIS COUNTY, TEXAS
                                                   §
SPLIETHOFF HOUSTON TX INC.                         §           295TH JUDICIAL DISTRICT




                                                                                k
                                                                             ler
            DEFENDANT SPLIETHOFF HOUSTON TX INC.’S
SUPPLEMENT TO ITS ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION




                                                                          tC
        Spliethoff Houston TX Inc. (hereinafter “Defendant” or “Spliethoff”) submits the




                                                                      ric
                                                                   ist
following in supplement to its Original Answer to Plaintiff’s Original Petition:




                                                                sD
                                                  I.




                                                             es
        Spliethoff incorporates by reference for all purposes the Declaration of Kyle Branting,


                                                          rg
                                                       Bu
which is attached hereto as Exhibit A, in support of its Original Answer to establish and verify the
                                                       n
facts relating to Spliethoff set forth in section B of its Original Answer, as well as other facts not
                                                ily
                                             ar


apparent from the record.
                                          M




                                               Respectfully submitted,
                                       of
                                     e




                                               EASTHAM, WATSON, DALE & FORNEY, L.L.P.
                                ffic




                                               /s/ Robert L. Klawetter
                             O




                                               Robert L. Klawetter
                           y




                                               State Bar No. 11554700
                        op




                                               klawetter@easthamlaw.com
                     C




                                               Christina K. Schovajsa
                     ial




                                               State Bar No. 24002910
                                               schovajsa@easthamlaw.com
                  fic




                                               808 Travis Street, Suite 1300
            of




                                               Houston, Texas 77002
        Un




                                               Telephone: (713) 225-0905
                                               Facsimile: (713) 225-2907

                                               Attorneys for Defendant,
                                               Spliethoff Houston TX Inc.




236810PJAGO105

                                            EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 20 of 29




                                  CERTIFICATE OF SERVICE

       I, the undersigned, certify that I am a member of the firm of Eastham, Watson, Dale &
Forney, L.L.P., attorneys in charge for the Defendant herein, and that I forwarded a true and correct
copy of the foregoing to all counsel of record on this the 27th day of October, 2020.

        Via Electronic Filing System




                                                                                k
        Marcus R. Spagnoletti




                                                                             ler
        Eric J. Rhine
        Spagnoletti Law Firm




                                                                          tC
        401 Louisiana Street, 8th Floor




                                                                      ric
        Houston, Texas 77002




                                                                   ist
                                                                sD
                                              /s/ Robert L. Klawetter
                                              Robert L. Klawetter




                                                            es
                                                         rg
                                                      Bu
                                                     n
                                                ily
                                             ar
                                          M
                                          of
                                      e
                                 ffic
                            y O
                         op
                      C
                      ial
                   fic
             of
        Un




23681 ♦0PJAGO105                                 2

                                           EXHIBIT C
      Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 21 of 29




                                      CAUSE NO. 2020-54213

JOSE DUFFOO                                                     IN TilE DISTRICT COURT OF

VS.                                                             IIARRIS COUNTY. TEXAS

SPLIETHOFF IIOUSTON TX INC.                                      295'" JUDICIAL DISTRlCT




                                                                                  k
                                                                               ler
                                          J)ECLARA TlON




                                                                            tC
I.      My name is Kyle Branting. I am over t\\elll) -one years of age. of sound mind. and am full)




                                                                        ric
        competent and qualified to make the statements set forth belo\\. M) business address is 900
        Town & Countl) Lane. Suite 135. Iiouston. Texas 77024. In compliance with Texas Civil




                                                                     ist
        Practice and Remedies Code Section 132.00 I. I declare under penalt) of perjury that I have




                                                                  sD
        personal kno\\ ledge of the facts slated herein and declare them to be true and correct based
        upon my personal knowledge and/or In) own investigation into the facts of this matter.




                                                              es
2.      I am the Vice President for SpliclhofT Ii ouston TX Inc. and am authorized to make this on



                                                            rg
        behalf of Spl iclhofT Houston TX Inc.

3.
                                                        Bu
        I have read the Original Petition tiled on behalf of Jose DufToo against SpliethofT Houston
                                                     n
        TX Inc. in the 295th Judicial District Court of Ilarri s County. Texas as Cause No. 2020~
                                                  ily

        5·t213 (the "la\\suiC).
                                               ar
                                           M




4.      Spli ethofT HOllston TX Inc. is not the U.S. office for the 0\\ ner. operator. or manager of the
        Ilapp) Buccaneer at the time or the alleged incident. SpliethofT Houston TX is not the U.S.
                                        of




        officc for an) entity other than SpliethofT Iiouston TX.
                                      e
                                 ffic




5.      Spl iclho lT Iioliston TX Inc. did not 0\\ n. operate. manage. maintain. cre\\ or othem ise have
        an) responsibilit) for conditions onboard the /-lapp)' Buccaneer at the time of the alleged
                              O




        incident.
                            y
                         op




6.      SpliethofT Houston TX Inc. did not cmplo) PlaintifT or an) other member of the cre\\ of the
        /-lapp)' Buccaneer at the time of the alleged incident.
                     C
                  ial




7.      SpliethofT Iiouston TX Inc. did not emplo) an) individual onboard the /-lapp)' Buccaneer at
        the time of the alleged incident.
               fic
            of




8.      SplicthofT Iiouston TX Inc. had no responsibilit) for an) condition or equipment onboard
        Un




        the Ilappy Buccaneer at the time of the alleged incident.

9.      Spl ielhofT lIoliston TX Inc. had no responsibilit) to train or supervise the cre\\ of the Happy
        Buccaneer at the timc of the alleged incident.




                                          EXHIBIT
                                           EXHIBIT C
                                                    A
      Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 22 of 29




10.     I ha\e
          han rcad
                read SplicthofT     Houston TX lnc:s
                      SpliethofTliouston             Inc.'s Original Ans\\cr
                                                                        N1S\\Cr to PlaintifTs
                                                                                     Plain titr s Original Petition in
        the matter .Jo~e
                     Jose Dldfoo
                             Dl!ffoo \'\'. Splierhoff 110I1.Hm1
                                                       IIOII.Htm TX    Inc .. Cmlse
                                                                 T.\, 1/1('   Cause No. 2020-54113
                                                                                          2020-54213 in the 295th
        Judi cia l District Court of Ilarris       Count), Texas. with
                                           Harri s County.            \\-ilh which
                                                                              wh ich this declaration is to be filed.
        and all facts  stated thcrein regarding
                 racts stall.'d            rcgarding Spliclhoff
                                                      Spliethoff Ii ousion TX
                                                                  Iiouston     rx Inc. are tnle
                                                                                            true and correct.

        ExeclJlcd in Il0tiston,
        Executed     I 101lston, Texas
                                 Tcxas            on the 21 SI
                                                            st day
                                                               dn)" of October 2020.




                                                                                           k
                                                                                        ler
                                                                                     tC
                                            Signature:
                                                             / K;C            ing




                                                                                 ric
                                            Name:
                                            nile:
                                            Title:                      PresIdent
                                                               Vice PreSIdent




                                                                              ist
                                            Compan~ ;
                                            Company:           Splili etholT
                                                               Sp     cthoff Ii ouston TX Inc.




                                                                           sD
                                                                       es
                                                                   rg
                                                               Bu
                                                           n
                                                        ily
                                                     ar
                                                M
                                             of
                                          e
                                     ffic
                              y  O
                           op
                       C
                   ial
                fic
             of
        Un




                                                EXHIBIT
                                                 EXHIBIT C
                                                          A
      Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 23 of 29                               2/2/2021 10:17 AM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 50260458
                                                                                                              By: DAVIA FORD
                                                                                                     Filed: 2/2/2021 10:17 AM

                                        CAUSE NO. 2020-54213

JOSE DUFFOO                                          §            IN THE DISTRICT COURT OF
                                                     §
VS.                                                  §           HARRIS COUNTY, TEXAS
                                                     §
SPLIETHOFF HOUSTON TX INC.                           §            295TH JUDICIAL DISTRICT

                     DEFENDANT BIGLIFT SHIPPING B.V.’S
          ORIGINAL ANSWER TO PLAINTIFF’S FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF THIS COURT:

        COMES NOW BigLift Shipping B.V. and files its Original Answer to Plaintiff’s First

Amended Petition to respectfully show the following:

                                        A. GENERAL DENIAL

        1.         BigLift Shipping B.V. (“Defendant”) generally denies the allegations in Plaintiff’s

First Amended Petition pursuant to Rule 92 of the Texas Rules of Civil Procedure, and Defendant

demands that Plaintiff be required to prove the charges and allegations against it by a preponderance

of the evidence as required by the Constitution and laws of the State of Texas, as well as substantive

and procedural laws of the United States, or otherwise, as may be appropriate.

                                        B. OTHER DEFENSES

        2.         For further answer, if such is necessary and without waiving the foregoing, the

incident did not occur as alleged.

        3.         For further answer, if such is necessary and without waiving the foregoing, Plaintiff

was not injured as alleged and has not suffered the damages and/or disabilities claimed herein.

        4.         For further answer, if such is necessary and without waiving the foregoing,

Defendant is not liable as alleged.




23,681♦1PMLF2100

                                              EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 24 of 29




        5.         For further answer, if such is necessary and without waiving the foregoing,

Plaintiff’s alleged injuries and damages, if any, were in no way caused or contributed to by any

fault, neglect, or want of due care on the part of Defendant.

        6.         For further answer, if such is necessary and without waiving the foregoing,

Plaintiff’s alleged injuries and damages, if any, were proximately caused by Plaintiff’s own

contributory negligence/comparative fault for which Defendant is not responsible.

        7.         For further answer, if such is necessary and without waiving the foregoing,

Plaintiff’s alleged injuries and damages, if any, are the result in whole or in part of preexisting

and/or subsequently occurring illnesses, injuries and/or bodily conditions unrelated to the alleged

incident herein and for which Defendant has no legal liability.

        8.         For further answer, if such is necessary and without waiving the foregoing,

Plaintiff’s alleged injuries and damages, if any, were proximately caused, in whole or in part, by the

negligence and/or breach of duty of third parties and/or by instrumentalities for which Defendant is

not legally responsible.

        9.         For further answer, if such is necessary and without waiving the foregoing, Plaintiff

has not been injured and/or sustained damages to the extent alleged, and Plaintiff’s ability to return

to gainful employment has not been significantly diminished, if at all, by the alleged injury made the

basis of suit herein.

        10.        For further answer, if such is necessary and without waiving the foregoing, Plaintiff

has failed to mitigate his damages, if any.

        11.        For further answer, if such is necessary and without waiving the foregoing,

Plaintiff’s recovery of medical and or healthcare expenses is limited to the amount actually paid or

incurred by or on behalf of Plaintiff.




23,681♦1PMLF2100                                     2

                                              EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 25 of 29




        12.        For further answer, if such be necessary and without waiving the foregoing, any

obligation to pay maintenance and cure as a result of the incident made the basis of this lawsuit has

been and/or is being satisfied by Plaintiff’s employer.

        13.        For further answer, if such is necessary and without waiving the foregoing, if

Defendant is found liable to Plaintiff in any amount, Defendant is entitled to a credit or set-off for

any and all sums Plaintiff has received in the way of any and all settlements. In the alternative,

Defendant asserts its right to a proportionate reduction of any damages found against it, based on

the negligence attributable to any settling tortfeasor and/or any responsible third party and/or

Plaintiff.

        14.        For further answer, if such is necessary and without waiving the foregoing,

Plaintiff’s claims are exclusively governed by the Longshore and Harbor Workers’ Compensation

Act (LHWCA), 33 U.S.C. § 905(b), as construed by the U.S. Supreme Court in Scindia Steam

Navigation Co. Ltd. vs. De Los Santos, 451 U.S. 156 (1981), and progeny.

                                   C. EXEMPLARY DAMAGES

        15.        Without waiving any other defenses and for further answer, Defendant answers

any allegations of gross negligence and exemplary or punitive damages as follows:

                   a.     There can be no award for punitive or exemplary damages, because, at a

minimum, Defendant exercised some care, and in fact was not even negligent.

                   b.     Defendant invokes and relies upon the limitations placed upon an award of

exemplary damages as set forth in Texas Civil Practice & Remedies Code § 41.008. In the unlikely

event that a verdict should be rendered which would otherwise result in a judgment in excess of that

allowed by Texas Civil Practice & Remedies Code § 41.008, this Honorable Court should reduce




23,681♦1PMLF2100                                  3

                                             EXHIBIT C
     Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 26 of 29




and reform the judgment such that the caps and limitations set forth in Texas Civil Practice &

Remedies Code § 41.008 are not exceeded.

                   c.   In addition to the limitations and caps set forth above, Defendant relies upon

the entirety of Texas Civil Practice & Remedies Code § 41, including, but not limited to statutory

provisions set forth providing for the proper clear and convincing burden of proof as to alleged

punitive damages and/or for the appropriate definition of gross negligence to be submitted to the

trier of fact.

                   d.   Plaintiff’s claim for gross negligence and exemplary or punitive damages is

arbitrary, unreasonable, excessive, and in violation of Defendant’s rights to due process of law and

equal protection under the Fifth and Fourteenth Amendments to the United States Constitution and

under Article 1, Sections 13, 15, and 19 of the Texas Constitution.

                   e.   Plaintiff’s claim for gross negligence and punitive or exemplary damages

should be proved beyond a reasonable doubt.

                   f.   Exemplary or punitive damages cannot be awarded against Defendant,

because, in part, Defendant will be placed twice in jeopardy for the same alleged conduct in

violation of the United States and Texas Constitutions.

                   g.   Plaintiff’s claim for gross negligence and exemplary or punitive damages

violates the separation of powers doctrine, since the Court and/or jury would usurp the exclusive

power of the Legislature to define crimes and establish punishment.

                   h.   Plaintiff’s claim for gross negligence and punitive or exemplary damages

against Defendant should be determined only by Defendant’s actual subjective conscious

indifference, the existence of which is denied, and not by any objective conscious indifference.




23,681♦1PMLF2100                                  4

                                            EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 27 of 29




                   i.   Plaintiff’s claim for gross negligence and exemplary or punitive damages

must be assessed by the unanimous verdict of all twelve jurors.

                   j.   Plaintiff’s claim for gross negligence and exemplary or punitive damages

should not be assessed, in part, because defendants who are subject to exemplary or punitive

damages do not have the right to refuse to testify against themselves, but in fact must take the stand

and/or give deposition testimony or otherwise subject themselves to the consequences of a default

judgment.

                   k.   Plaintiff’s claim for gross negligence and exemplary or punitive damages is

not based upon a clearly defined statutory enactment setting forth a specific mens rea and scope and

limit of such awards and, therefore, the standard is unduly vague and does not meet the

requirements of due process.

                   l.   Defendant is subjected to all the hazards and risks of what amounts to a fine

with respect to Plaintiff’s claim for gross negligence and exemplary or punitive damages, but

Defendant receives none of the basic rights afforded to a criminal defendant when being subjected

to possible criminal penalties.

                   m.   Allowing the recovery of exemplary or punitive damages, if any, within a

cap provided under the Texas Civil Practice and Remedies Code is arbitrary, unreasonable, and

excessive, and in violation of the United States and Texas Constitutions.

                   n.   In Exxon Shipping Company v. Baker, a maritime pollution case, the

United States Supreme Court held that an award of exemplary and/or punitive damages must be

capped and/or limited to a 1:1 or less ratio to compensatory damages. While denying that

punitive damages are available to Plaintiff in this matter, any award of exemplary and/or punitive

damages that is not capped and/or limited to a 1:1 or less ratio to compensatory damages violates




23,681♦1PMLF2100                                  5

                                            EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 28 of 29




Defendant’s due process rights guaranteed by the Fourteenth Amendment to the United States

Constitution.

                                      D. DISCOVERY LEVEL

        16.        Defendant agrees that discovery should be conducted under Level 3 of Rule 190.3

of the Texas Rules of Civil Procedure and that the Court should enter a discovery plan tailored to

the circumstances of this case.

                                            E. PRAYER

        WHEREFORE, PREMISES CONSIDERED, BigLift Shipping B.V. prays that all of

Plaintiff’s claims against it be dismissed, or in the alternative that upon final hearing, judgment

be entered that Plaintiff take nothing by this suit against BigLift Shipping B.V., and that BigLift

Shipping B.V. be awarded its costs incurred in the defense of this action, and all other and

further relief to which BigLift Shipping B.V. may be entitled.


                                             Respectfully submitted,

                                             EASTHAM, WATSON, DALE & FORNEY, L.L.P.


                                             /s/ Robert L. Klawetter
                                             Robert L. Klawetter
                                             State Bar No. 11554700
                                             klawetter@easthamlaw.com
                                             Christina K. Schovajsa
                                             State Bar No. 24002910
                                             schovajsa@easthamlaw.com
                                             The Niels Esperson Building
                                             808 Travis Street, Suite 1300
                                             Houston, Texas 77002
                                             Telephone: (713) 225-0905
                                             Facsimile: (713) 225-2907

                                             Attorneys for Defendant,
                                             BigLift Shipping B.V.




23,681♦1PMLF2100                                  6

                                             EXHIBIT C
    Case 4:21-cv-00334 Document 1-3 Filed on 02/02/21 in TXSD Page 29 of 29




                                CERTIFICATE OF SERVICE

        I, the undersigned, certify that I am a member of the firm of Eastham, Watson, Dale &
Forney, L.L.P., attorneys in charge for the Defendant herein, and that I forwarded a true and
correct copy of the foregoing to all counsel of record on this the 2nd day of February, 2021.

       Via Electronic Filing System
       Marcus R. Spagnoletti
       Eric J. Rhine
       Spagnoletti Law Firm
       401 Louisiana Street, 8th Floor
       Houston, Texas 77002


                                          /s/ Robert L. Klawetter
                                          Robert L. Klawetter




23,681♦1PMLF2100                             7

                                         EXHIBIT C
